Citation Nr: 9906914	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-44 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945 and was a prisoner of war (POW) from September 
12, 1944, to May 2, 1945.  He is deceased, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.

In May 1998, the Board remanded this claim to provide the 
appellant a hearing in accordance with her request.  In 
December 1998, the appellant informed the RO that she did not 
wish to have a hearing, and this case has been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995.

2.  The immediate cause of the veteran's death was 
adenocarcinoma of the left upper lobe with mediastinal nodes.  
A significant condition contributing to death, but not 
resulting in the underlying cause of the veteran's death, was 
a meningioma in the right cerebellum.

3.  Prior to his death, the veteran was service-connected for 
residuals of shrapnel wound to the right hip with traumatic 
arthritis, evaluated as 20 percent disabling; limitation of 
motion of the left index finger and ankylosis of the left 
ring finger, residuals of shrapnel wound, evaluated as 10 
percent disabling; generalized anxiety disorder, evaluated as 
10 percent disabling; a scar on the right elbow as a residual 
of shrapnel wound, evaluated as zero percent disabling; and 
an appendectomy scar, evaluated as zero percent disabling. 

4.  The appellant has not presented competent medical 
evidence showing that the adenocarcinoma of the left upper 
lobe with mediastinal nodes that caused the veteran's death, 
or the meningioma of the right cerebellum that contributed to 
his death, developed during service or was in any manner 
related to his service, including the reported head injury.

5.  The appellant has not presented competent medical 
evidence showing that any of the veteran's service-connected 
disorders caused or aggravated the adenocarcinoma of the left 
upper lobe with mediastinal nodes that caused his death, or 
the meningioma of the right cerebellum that contributed to 
his death, nor that any of these conditions caused or 
contributed substantially or materially to cause the 
veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are not available; his 
original claims file has been lost.  The National Personnel 
Records Center has confirmed that the veteran was a POW 
between September 12, 1944, and May 2, 1945.  In November 
1987, the veteran filed claims for compensation for the 
following residuals from his POW experiences:  shrapnel 
residuals to the right arm, left hand, right hip, and left 
leg; stomach problems; an eye disorder; arthritis of the 
knees; urinary problems; high blood pressure; anxiety; itchy 
skin; and frostbite of the fingers and toes.  

In December 1987, the veteran underwent a VA prisoner of war 
examination.  He indicated that he was captured after 
incurring shrapnel injuries to the head, right forearm, left 
hand, right hip, and left leg.  It was noted that he had lost 
approximately 35 pounds during captivity.  He reported having 
dysentery and vitamin deficiency during captivity.  He 
indicated that he had experienced hearing disorder, bleeding 
gums, toothache, cavities, tooth abscess, loss of teeth, 
sores at the angles of the mouth, sore tongue, excessive 
thirst, dry scaly skin, pale skin, nausea, vomiting, 
diarrhea, chills, fever, aches or pains in the muscles and/or 
joints, and numbness, tingling, or pain in the fingers or 
feet during captivity.  He indicated that his health was 
currently poor due, in part, to emphysema and bronchitis.  

The examination report indicated that the veteran had 
symptoms of chronic pulmonary emphysema, such as dyspnea on 
mild exertion.  He reported a frequent productive morning 
cough.  He indicated that he had started smoking cigarettes 
at 14 years of age and had smoked 1-2 packs per day for 50 
years.  Upon examination, the intensity of his breath sounds 
was decreased bilaterally.  There were scattered expiratory 
rhonchi bilaterally, many of which disappeared upon coughing.  
There was a paradoxical motion of the intercostal spaces on 
deep inspiration.  Diagnoses included chronic obstructive 
pulmonary disease, mixed type, predominantly emphysema, 
exacerbated and aggravated by excessive smoking of 
cigarettes.  X-rays of the lungs were within normal limits.  
Pulmonary function tests showed mild obstructive lung 
dysfunction with decreased forced vital capacity and lung 
volume consistent with hyperinflation. 

A January 1989 rating decision granted service connection for 
residuals of shrapnel wound to the right hip with traumatic 
arthritis, evaluated as 20 percent disabling; limitation of 
motion of the left index finger and ankylosis of the left 
ring finger, residuals of shrapnel wound, evaluated as 10 
percent disabling; generalized anxiety disorder, evaluated as 
10 percent disabling; a scar on the right elbow as a residual 
of a shrapnel wound, evaluated as zero percent disabling; and 
an appendectomy scar, evaluated as zero percent disabling.  

In April 1995, the appellant submitted a claim for dependency 
and indemnity compensation.  She indicated that she was 
claiming the veteran's cause of death was due to service.  
She submitted a death certificate showing that the veteran 
died at home on March [redacted], 1995.  The immediate cause 
of the veteran's death was adenocarcinoma of the left upper 
lobe with mediastinal nodes.  It was noted that there were 
three years between onset of this disease and the veteran's 
death.  A significant condition contributing to death, but 
not resulting in the underlying cause of the veteran's death, 
was a meningioma in the right cerebellum.  An autopsy was not 
performed.

A December 1995 rating decision, inter alia, denied service 
connection for the cause of the veteran's death.  In her 
notice of disagreement and substantive appeal, the appellant 
referred to the veteran's "head injury" as directly related 
to his death.  She also noted that he was a POW.  In her 
representative's informal hearing presentation, it was noted 
that the veteran incurred superficial shrapnel wounds to the 
head during service as shown on VA examination in 1987, but 
he had not been granted service connection for residuals of 
these injuries.  The representative indicated that medical 
treatises were not clear as to the cause of the veteran's 
lung cancer that caused his death.  It was noted that an 
adenocarcinoma is a malignant tumor originating in glandular 
epithelium that arises as a result of cigarette smoking, 
indoor radon gas, therapeutic radiation, atomic bomb blasts, 
asbestosis, heavy metals (nickel, chromium), and industrial 
carcinogens.  Cited Current Medical Diagnosis and Treatment, 
30th ed. (1991).  It was also noted that a meningioma is a 
slow-growing encapsulated tumor that arises from the meninges 
(brain) and often causes damage by pressing upon the brain 
and adjacent parts.  Cited Merriam-Webster's Medical Desk 
Dictionary (1993).  


II. Legal Analysis

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of 
record establish, that any of the veteran's service-connected 
disorders (residuals of shrapnel wound to the right hip with 
traumatic arthritis, residuals of shrapnel wound to the left 
hand including limitation of motion of the left index finger 
and ankylosis of the left ring finger, generalized anxiety 
disorder, a scar on the right elbow as a residual of shrapnel 
wound, and an appendectomy scar) contributed to his death.  
There is no medical evidence associated with the claims file 
which renders plausible a claim for service connection based 
on the theory that there is a relationship between any of 
these conditions and either the adenocarcinoma of the left 
upper lobe with mediastinal nodes that caused the veteran's 
death or the meningioma of the right cerebellum that 
contributed to his death.  

Rather, the appellant argues, in essence, that the veteran 
should have been service connected for the adenocarcinoma of 
the left upper lobe with mediastinal nodes that caused his 
death and/or the meningioma of the right cerebellum that 
contributed to his death.  She maintains that there is a 
relationship between one, or both, of these conditions and an 
inservice head injury that the veteran incurred.  First, 
there is no medical evidence of record that renders plausible 
a claim for direct service connection on the theory that 
either the veteran's adenocarcinoma of the left upper lobe 
with mediastinal nodes or the meningioma of the right 
cerebellum is related to any disease or injury incurred 
during his military service, including his experiences as a 
POW or incurrence of a head injury.  According to the 
veteran's death certificate, onset of his lung cancer was in 
approximately 1992, more than 45 years following the 
veteran's separation from service.  Onset of the meningioma 
in the right cerebellum is not known.  The record lacks 
evidence of a nexus, or link, between either the veteran's 
lung cancer or the meningioma of the right cerebellum and his 
active service.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
either of these conditions to any disease or injury in active 
service, and the appellant has not maintained that such 
evidence exists.

Second, there is also no medical evidence of record that 
renders plausible a claim for secondary service connection.  
The appellant does not maintain that any of the veteran's 
service-connected disorders caused or aggravated his lung 
cancer or the meningioma of the right cerebellum.  Moreover, 
there are no medical opinions contained in any of the 
veteran's post-service medical records relating the veteran's 
lung cancer or the meningioma of the right cerebellum to any 
of his service-connected disorders, and the appellant has not 
maintained that such evidence exists. 

The only evidence alleging a link between the veteran's 
adenocarcinoma of the left upper lobe with mediastinal nodes 
and/or the meningioma of the right cerebellum and his 
military service, or between his death and his service-
connected disorders, consists of the appellant's statements.  
However, there is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Espiritu, 2 Vet. App. 
at 494.  Consequently, her statements regarding the cause of 
the veteran's death are insufficient to establish a well-
grounded claim for service connection for adenocarcinoma of 
the left upper lobe with mediastinal nodes or the meningioma 
of the right cerebellum, or the cause of the veteran's death, 
on a direct or secondary basis.  Therefore, her claim must be 
denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's adenocarcinoma of the left upper lobe with 
mediastinal nodes or the meningioma of the right cerebellum 
is (a) connected to any disease or injury during service, 
including his POW experiences or a head injury, or (b) was 
caused or aggravated by any of his service-connected 
disorders, or (2) that the veteran's cause of death was due 
to any of his service-connected conditions.  Furthermore, the 
appellant indicated on her claim for dependency and indemnity 
compensation that the veteran's treatment records were 
located at the VA Medical Centers in Albany, New York, and 
Gainesville, Florida.  It is not clear whether she was 
stating that this treatment occurred just prior to his death 
or at some point in the past.  Regardless, she has not 
indicated that any medical professional that treated the 
veteran at either of these VA facilities rendered an opinion 
as to the etiology of the veteran's lung cancer or the 
meningioma of the right cerebellum.  In light of this fact, 
it is unnecessary to obtain these records.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Having found the appellant's claim for service connection for 
the cause of the veteran's death not well grounded, the 
appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

